—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated June 15, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established his prima facie entitlement to summary judgment by submitting evidence that the plaintiffs injury was not proximately caused by the subject car accident. While a disc herniation may constitute a serious injury, the plaintiff’s submissions failed to raise a triable issue of fact that the subject accident was the proximate cause of his injuries (see, Cacaccio v Martin, 235 AD2d 384). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.